IN THE SUPERIOR COURT OF THE STATE OF DELAWARE

STATE OF DELAWARE, )
)
Vv. ) ID No. 1701007644
) Cr. A. No. IN17-02-0117
XAVIER SPADY )
Defendant. )

Submitted: December 10, 2019
Decided: December 31, 2019

ORDER
Upon Defendant, Xavier Spady’s, Motion for Postconviction Relief,
DENIED.

This 31° day of December, 2019, upon consideration of the Defendant Xavier
Spady’s Pro Se Motion for Postconviction Relief and the amendments thereto (D.I.
13, 20 and 32), the State’s responses (D.I. 27 and 34), the Commissioner’s Report
and Recommendation that Mr. Spady’s Pro Se Motion for Postconviction Relief
should be DENIED, and the record in this case, it appears to the Court that:

(1) On March 6, 2017, a grand jury indicted Xavier Spady for one count of

Assault in a Detention Facility and one count of Attempted Assault in a Detention

Facility. !

 

Indictment, State v. Xavier Spady, ID No. 1701007644 (Del. Super. Ct. Mar. 6, 2017) (D.I.
2).

-1-
(2) On October 30, 2017, Mr. Spady pleaded guilty to those two charges.”

(3) Mr. Spady was sentenced on January 19, 2018, to: (a) three years at
Level V for the Assault in a Detention Facility charge; and (b) five years at Level V,
suspended after three years for one year at Level III?

(4) In January 2019, Mr. Spady filed a timely pro se Motion for
Postconviction Relief pursuant to Superior Court Criminal Rule 61.4

(5) After expansion of the record and the State’s response, that motion was
referred to Superior Court Commissioner Katharine L. Mayer in accordance with 10
Del. C. § 512(b) and Superior Court Criminal Rule 62 for proposed findings of fact,
conclusions of law, and recommendations for its disposition.

(6) The Commissioner docketed her Report and Recommendation on
December 10, 2019.2 The Commissioner recommended that Mr. Spady’s Motion

for Postconviction Relief be denied.®

 

Plea Agreement and TIS Guilty Plea Form, State v. Xavier Spady, ID No. 1701007644
(Del. Super. Ct. Oct. 30, 2017) (D.I. 10).

3 Sentencing Order, State v. Xavier Spady, ID No. 1701007644 (Del. Super. Ct. Jan. 29,
2017) (D.I. 11).

: D.I. 13.
° D.I. 36.

6 State v. Spady, 2019 WL 6717044 (Del. Super. Ct. Dec. 10, 2019),

DL
(7) “Within ten days after filing of a Commissioner’s proposed findings of
fact and recommendations . . . any party may serve and file written objections.”
Neither Mr. Spady nor the State filed an “objection” to the Commissioner’s Report
under Criminal Rule 62(a)(5)(ii).

(8) The Court accepts, in whole, the findings of fact and recommendations
made by the Commissioner.’ After a thorough review of the record in this case, the
Court finds there is no constitutional or legal basis to doubt the validity of Mr.
Spady’s conviction—his guilty plea was knowing, voluntary, and intelligent. Nor is
there a doubt that Mr. Spady’s counsel was wholly effective when evaluating his
case for potential mental health or other defenses, when litigating the issues that
counsel had a good faith basis to believe had merit, when negotiating a plea
resolution—which included a concession by the State to withhold a habitual criminal
sentencing petition, and when assisting Mr. Spady while entering his guilty plea.
Counsel also thoroughly prepared for and advocated during Mr. Spady’s sentencing.
In short, it plainly appears from the motion and the record of prior proceedings that

Mr. Spady is not entitled to postconviction relief.

 

7 Super. Ct. Crim. R. 62(a)(5)(ii).

: Id. at 62(a)(5)(iv).
NOW THEREFORE, after careful and de novo review of the record in this
case, and for the reasons stated in the Commissioner’s Report and Recommendation
of December 10, 2019, Mr. Spady’s Motion for Postconviction Relief is DENIED.

SO ORDERED this 31“ day of December, 2019.

Kzewe.

Paul R. Wallace, Judge
Original to Prothonotary

cc: Hon. Katharine L. Mayer
James K. McCloskey, Deputy Attorney General

Andrew J. Meyer, Esquire
Xavier Spady, pro se